DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding claim 1 has been considered and is persuasive.  Claims 1-10 and 12-16 are allowed.
Applicant’s arguments with respect to claims 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Applicant’s remarks relating to the official notice that was taken in the rejection of claims 8-10 do not constitute a proper traversal.  MPEP 2144.03 states “To adequately traverse such a finding [of official notice], an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”  Applicant has not provided such a statement, stating only that the features are not common knowledge.  The examiner furthermore disagrees with Applicant’s arguments on pg. 12 of the Remarks that the rejections were improper.  The examiner remains of the opinion that the asserted facts are “capable of instant and unquestionable demonstration as being well-known.”  Further, the common knowledge statement was not “the principal evidence” upon which the rejection of the claims was based; rather, the rejection of claims 8-10 was based almost entirely upon the Li reference.  As Applicant did not provide a proper traversal, the asserted facts are taken to be admitted prior art.  This is ultimately irrelevant to the allowability of the claims, as they stand allowed due to their dependence on allowed claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US Pub No. 20210092265 in view of Wu, US Pub No. 20160191813.

As to claim 17 Li discloses an image capturing system comprising a plate and a multi-camera apparatus mounted to the plate, wherein the plate is fixed outside the multi-camera apparatus (Fig. 1 and its description), and the multi-camera apparatus comprises: 
a driving base in which a movement path is formed (Fig. 1: 400; [0068], [0070]-[0071]); 
at least one camera mount, each of which includes a respective camera module mounted therein, and is configured to contact the driving base and move along the movement path (Fig. 1-3: brackets (mounts) 200 and camera modules 300); and 
a shaft provided at a center of the driving base and coupled to the driving base (Fig. 2: 100; [0029] – cylindrical component (shaft) 100), 
wherein each of the at least one camera mount is connected to the shaft and configured to move along a circumference of the driving base with the shaft as a rotational center ([0030] – camera mounts rotate around cylindrical component 100).
Li fails to disclose that the multi-camera apparatus further comprises a cable that is connected to and configured to supply power to one of the at least one camera mount or the respective camera module of the one of the at least one camera mount the cable inserted into the shaft, towards the driving base, at an end of the shaft that is in a direction away from the driving base.
However, in an analogous art, Wu discloses a multi-camera apparatus that comprises a cable that is connected to and configured to supply power to one of the at least one camera mount or the respective camera module of the one of the at least one camera mount the cable inserted into the shaft, towards a driving base, at an end of a shaft that is in a direction away from the driving base (Fig. 5: 45; [0032] – cables for the camera modules pass through central opening 45, a hole formed in shaft, or platform 40).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Li with the teachings of Wu by passing cables through the central shaft rather than holes in the housing.  The rationale for such a modification would have been to enable increased freedom of movement for the modules, whose rotational distance is impeded by the size of hole 412 in Li’s housing.

As to claim 18 see rejection of claim 17.  Li further discloses that the camera mount comprises a camera mounting body that includes the camera module mounted therein, and the camera mount further comprises a connector coupled to the camera mounting body and connected to the shaft (Fig. 3 and its description).  

As to claim 19 the system of Li and Wu discloses that the connectors of the plurality of camera mounts are each formed in a ring shape, are each connected to the shaft, and surround the shaft (Li Fig. 2; [0034]) and the cable is inserted into the connector (Wu Fig. 5).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Wu, as applied above, and further in view of Guyot et al., US Pub No. 20180316843.

As to claim 20 the system of Li and Wu fails to disclose that the camera mount further comprises a power transmitter configured to receive power from outside and transmit the power to the camera mounting body so as to cause the camera mounting body to move on the driving base, and the camera mount comprises a motor.
However, in an analogous art, Guyot discloses a camera mount that comprises a power transmitter configured to receive power from outside and transmit the power to the camera mounting body so as to cause the camera mounting body to move on the driving base, and the camera mount comprises a motor ([0044]-[0046]; Fig. 19-21 – power is transferred to the motor to rotate the camera mounting body along the annular gear track 62).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Li and Wu with the teachings of Guyot in order to enable powered pan control of the cameras, thereby increasing user convenience by not requiring manual P-direction adjustments.

Allowable Subject Matter
Claims 1-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the system of Li, Wu, and Guyot forms the closest prior art.  The prior art does not disclose “a plurality of camera mounts, the plurality of camera mounts comprises a plurality of camera mounting bodies such that each camera mount comprises a respective camera mounting body, from among the plurality of camera mounting bodies, in which the respective camera module is mounted, and the plurality of camera mounts further comprises power transmitters such that a power transmitter, from among the power transmitters, is provided with a respective camera mount from among the plurality of camera mounts, each power transmitter from among the power transmitters is configured to receive power from outside and transmit the power to a respective one of the plurality of camera mounting bodies so as to cause the respective one of the plurality of camera mounting bodies to move on the driving base, and 2each of the power transmitters comprises a motor” as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423